    Case 5:21-cv-03135-SAC Document 3 Filed 06/02/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



NOBLE LEROY JOHNSON,

                             Petitioner,

           v.                                       CASE NO. 21-3135-SAC

(fnu) PETERSON,

                             Respondent.


                           ORDER OF DISMISSAL



     This matter is before the court on a petition for habeas corpus

filed under 28 U.S.C. § 2254. Petitioner proceeds pro se.

     The Court has examined the petition under Rule 4 of the

Rules Governing Habeas Corpus and finds the present petition is a

second or successive application for relief.

                                Background

     Petitioner challenges his conviction in the District Court of

Butler County, Kansas, in Case No. 1975-CR-8872. That conviction
was the subject of an earlier habeas corpus petition filed in this

court in Case No. 97-3269-DES. The court dismissed that matter, and

the decision was affirmed on appeal. Johnson v. McKune, 288 F.3d

1187 (10th Cir. 2002).

                                 Analysis

     This matter is governed by the Antiterrorism and Effective

Death Penalty Act (AEDPA). Under 28 U.S.C. § 2244(b), enacted as
part of the AEDPA, “the filing of a second or successive § 2254

application is tightly constrained[].” Case v. Hatch, 731 F.3d 1015,

1026 (10th Cir. 2013). “Before a court can consider a second claim,
      Case 5:21-cv-03135-SAC Document 3 Filed 06/02/21 Page 2 of 3




an applicant must first ‘move in the appropriate court of appeals

for       an   order    authorizing      the   district      court    to    consider    the

application.’” Id. (quoting 28 U.S.C. §2244 (b)(3)(A)). “Section

2244’s gate-keeping requirements are jurisdictional in nature and

must be considered prior to the merits of a § 2254 petition.” Id.

at 1027 (citing Panetti v. Quarterman, 551 U.S. 930, 942-47 (2007));

see also In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008)(“A

district court does not have jurisdiction to address the merits of

a second or successive … § 2254 claim until this court has granted

the required authorization.”).

          Where, as here, a petitioner presents a successive petition

without the prior authorization required by statute, the district

court may consider whether the matter should be transferred to the

court of appeals under 28 U.S.C. § 1631, rather than dismissed, if

the transfer would be in the interest of justice. See In re Cline,

531 F.3d at 1252.

          Because the petition does not clearly show the nature of

petitioner’s           challenge   based       on   actual    innocence,      the     court
concludes        the    present    matter      should   be   dismissed       rather    than

transferred.           The   dismissal    of    this    matter       does   not   prevent

petitioner from personally seeking authorization from the Tenth

Circuit.

          Finally, because this matter is dismissed for lack of

jurisdiction, the Court declines to enter a certificate of

appealability.

          IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed
as    a    second      or    successive   application        for   habeas    corpus.    No

certificate of appealability will issue.
Case 5:21-cv-03135-SAC Document 3 Filed 06/02/21 Page 3 of 3




 IT IS SO ORDERED.

 DATED:   This 2d day of June, 2021, at Topeka, Kansas.



                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
